                                     Case 2:19-cv-04493-DWL Document 1 Filed 06/18/19 Page 1 of 4



                        1      Mark Ogden; AZ Bar No. 017018
                               Frederick C. Miner; AZ Bar No. 18854
                        2      Kyle A. Mabe; AZ Bar No. 034402
                               mogden@littler.com
                        3      fminer@littler.com
                               kmabe@littler.com
                        4      LITTLER MENDELSON, P.C.
                               Camelback Esplanade
                        5      2425 East Camelback Road
                               Suite 900
                        6      Phoenix, AZ 85016
                               Telephone: 602.474.3600
                        7      Facsimile: 602.957.1801
                        8      Attorneys for Defendant
                               ALBERTSON’S LLC
                        9
                    10
                                                          UNITED STATES DISTRICT COURT
                    11
                                                           FOR THE DISTRICT OF ARIZONA
                    12
                    13
                               Thomas G. Lee,                                    Case No.
                    14
                                             Plaintiff,                          NOTICE OF REMOVAL OF
                    15                                                           CIVIL ACTION UNDER 28 U.S.C.
                               v.                                                § 1332 (DIVERSITY)
                    16
                               Albertson’s LLC,                                  (Removed from Maricopa County
                    17                                                           Superior Court Case No. CV2019-
                                             Defendant.                          053199)
                    18
                    19
                    20
                    21                TO THE CLERK FOR THE UNITED STATES DISTRICT COURT FOR THE

                    22         DISTRICT OF ARIZONA:

                    23                PLEASE TAKE NOTICE that Defendant Albertson’s LLC, hereby removes the above-

                    24         entitled action from the Superior Court of the State of Arizona, Maricopa County, to the United

                    25         States District Court for the District of Arizona on the grounds that this Court has original

                    26         jurisdiction under 28 U.S.C. § 1332 and this action is one that may be removed to this Court

                    27         by Defendant pursuant to 28 U.S.C. §§ 1441, 1446, and Local Rule 3.6.

                    28                In support of this Notice of Removal of Civil Action, Defendant states:
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016
        602.474.3600
                                     Case 2:19-cv-04493-DWL Document 1 Filed 06/18/19 Page 2 of 4



                        1             1.     On or about May 1, 2019, Plaintiff Thomas G. Lee filed a Complaint in the
                        2      Superior Court of Arizona, Maricopa County, entitled Lee v. Albertson’s LLC, a foreign
                        3      limited liability company, Case No. CV2019-053199. The case was assigned to the Honorable
                        4      Bruce Cohen. Plaintiff’s Complaint alleges causes of action arising under Arizona law.
                        5             2.     Plaintiff served Defendant on or about May 24, 2019 with a copy of the
                        6      Complaint and Certificate of Compulsory Arbitration. A true and correct copy of all process,
                        7      pleadings, and orders served upon Defendant in the state court action are being filed with this
                        8      Notice as required by 28 U.S.C. § 1446(a) and are attached as Exhibit 1. Accordingly,
                        9      Defendant has filed this Notice of Removal within thirty (30) days after receipt of the initial
                    10         pleading, setting forth a removable claim and it is timely filed under 28 U.S.C. § 1446(b).
                    11                3.     This Court has original jurisdiction over this action under 28 U.S.C. § 1332 and
                    12         is removable under 28 U.S.C. § 1441(a) in that it is a civil action between citizens of different
                    13         states and the amount in controversy exceeds the amount set forth in 28 USC § 1332
                    14         ($75,000.00), exclusive of interest and costs. The Defendant is now, and was at the time this
                    15         action commenced, diverse in citizenship from Plaintiff. Plaintiff is presently domiciled in
                    16         Maricopa County, Arizona and was domiciled there at the time this action commenced.
                    17         Plaintiff was at that time and is now, a citizen of the State of Arizona. See Complaint, ¶ 2.
                    18         Defendant is not, nor was at the time the suit commenced, a citizen of the State of Arizona.
                    19         Plaintiff’s Complaint admits that Defendant is not a citizen of Arizona but rather a “foreign
                    20         limited liability company.” See Complaint, ¶ 3.
                    21                4.     Defendant need only establish that the amount in controversy exceeds $75,000
                    22         by a preponderance of the evidence, i.e., that it is more likely than not that the amount in
                    23         controversy exceeds $75,000. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404
                    24         (9th Cir. 1996); Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997).
                    25                5.     Pursuant to 28 U.S.C. § 1332(a), the matter in controversy exceeds the sum or
                    26         value of $75,000. In his Complaint, Plaintiff requests compensatory and punitive damages,
                    27         with compensatory damages having accumulated for over a year since Plaintiff was terminated
                    28         on May 2, 2018. See Complaint, ¶ 27. Based on the nature of damages requested, Defendant
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016                                                            -2-
        602.474.3600
                                     Case 2:19-cv-04493-DWL Document 1 Filed 06/18/19 Page 3 of 4



                        1      has established that the amount in controversy exceeds $75,000.
                        2             6.     Because this action is wholly between citizens of different states, and because
                        3      the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
                        4      this Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).
                        5             7.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in the
                        6      Phoenix Division of the United States District Court for the District of Arizona as the district
                        7      and division embracing the place where the state action is pending.
                        8             8.     The Notice to Adverse Party to Federal Court was filed in state court and served
                        9      simultaneously herewith, in accordance with 28 U.S.C. §1446(d) and Local Rule 3.7, and a
                    10         copy is attached as Exhibit 2.
                    11                9.     The Notice to State Court of Removal of Civil Action to Federal Court was filed
                    12         in state court and served simultaneously herewith, in accordance with 28 U.S.C. §1446(d) and
                    13         Local Rule 3.7, and a copy is attached as Exhibit 3.
                    14                10.    Defendant has consented to the removal of this action to Federal Court.
                    15                DATED this 18th day of June, 2019
                    16
                    17
                                                                          s/ Frederick C. Miner
                    18                                                    Mark Ogden
                                                                          Frederick C. Miner
                    19                                                    Kyle A. Mabe
                                                                          LITTLER MENDELSON, P.C.
                    20                                                    Attorneys for Defendant
                                                                          Albertson’s LLC
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016                                                           -3-
        602.474.3600
                                      Case 2:19-cv-04493-DWL Document 1 Filed 06/18/19 Page 4 of 4



                        1      I hereby certify that I electronically
                               transmitted the attached document to the
                        2      Clerk’s Office using the CM/ECF System
                               for filing and transmittal of a Notice of
                        3      Electronic Filing to the following
                               CM/ECF registrants, and mailed a copy
                        4      of same to the following if non-
                               registrants, this 18th day of June, 2019, to:
                        5
                               Joshua W. Carden
                        6      Joshua Carden Law Firm, P.C.
                               16427 N. Scottsdale Rd., Suite 410
                        7      Scottsdale, AZ 85254
                               joshua@cardenlawfirm.com
                        8
                        9
                               s/ Linda Bullis
                    10
                               FIRMWIDE:165016006.1 084948.1013
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016                                                         -4-
        602.474.3600
